IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 472 EAL 2018
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
WILLIAM J. LYNN,                             :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

     AND NOW, this 30th day of May, 2019, the Petition for Allowance of Appeal is

DENIED.

     Justice Donohue did not participate in the consideration or decision of this matter.